EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of August 26,
2015, between AxoGen, Inc., a Minnesota corporation (the “Company”), and Essex
Woodlands Fund IX, L.P., a Delaware limited partnership (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to the Purchaser, and the Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act. 

“Annual Meeting” has the meaning set forth in Section 4.6(a).

“Base Prospectus” has the meaning set forth in Section 3.1(g).

“Board” means the Company’s board of directors.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the parties hereto, and all conditions precedent to (i) the
Purchaser’s obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the Shares, in each case, have been satisfied or waived,
but in no event later than the third Trading Day following the date hereof.

 

 





--------------------------------------------------------------------------------

 



“Commission” means the United States Securities and Exchange Commission.

“Common Shares” means the common shares of the Company, par value $0.01 per
share.

“Company Counsel” means DLA Piper LLP with offices located at One Liberty Place,
1650 Market Street, Suite 4900,  Philadelphia, Pennsylvania 19103-7300.  

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fund Indemnitors” shall have the meaning ascribed to such term in Section
4.2(b).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Knowledge,” with respect to a party, shall mean the actual knowledge, or that
which would or should have been known after reasonable inquiry, of any officer,
director or employee of the Company or the Subsidiary relating to a particular
matter.

“Initial Purchaser Designee” shall have the meaning ascribed to such term in
Section 4.6(a).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).

“Per Share Purchase Price” means $3.60 per share.

“Permitted Lien” means those liens existing pursuant to (i) the Term Loan
Agreement, dated as of November 12, 2014, by and among the Company, Axogen
Corporation, the lenders party thereto and Three Peaks Capital S.a.r.l. (“Three
Peaks”), an indirect wholly-owned subsidiary of Oberland Capital Healthcare
Master Fund LP, as administrative and collateral agent for the lenders, and (ii)
the Security Agreement, dated as of November 12, 2014, by and among the Company,
Axogen Corporation, Three Peaks, as administrative agent and collateral agent
for the lenders.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.





2

--------------------------------------------------------------------------------

 



“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Prospectus” has the meaning set forth in Section 3.1(g).

“Prospectus Supplement” has the meaning set forth in Section 3.1(g).

“Purchaser Designee” shall have the meaning ascribed to such term in Section
4.6(a).

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.2.

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement between the Purchaser and the Company, to be dated as of the Closing
Date, in substantially the form of Exhibit A attached hereto, as the same may be
amended from time to time.

“Registration Statement” means the effective registration statement with
Commission file No. 333-195588 which registers the sale of the Shares (including
any registration statement relating to the same offering filed pursuant to Rule
462(b) under the Securities Act to register additional securities).

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” has the meaning set forth in Section 2.1.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Shares). 

“Subscription Amount” has the meaning set forth in Section 2.1.

“Subsidiary” means AxoGen Corporation, a Delaware corporation, which is a wholly
owned subsidiary of the Company.





3

--------------------------------------------------------------------------------

 



“Trading Day” means a day on which the NASDAQ Capital Market is open for
trading.

“Transaction Agreements” means this Agreement and the Registration Rights
Agreement.

“Transfer” means to transfer, sell, convey, contract to sell (including pursuant
to any derivative instrument) or otherwise dispose, in each case, for
consideration.

“Transfer Agent” means Wells Fargo Shareholder Services.

ARTICLE II.

PURCHASE AND SALE

2.1Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
the Transaction Agreements by the parties hereto, the Company agrees to sell,
and the Purchaser agrees to purchase, the number of Common Shares (the “Shares”)
equal to $17,499,999.60 (the “Subscription Amount”) divided by the Per Share
Purchase Price.  The Company shall deliver the Shares to the Purchaser, against
payment by the Purchaser of the Subscription Amount by wire transfer of federal
(same day) funds to the account specified by the Company to the Purchaser by
causing the Transfer Agent to credit the Shares to the account of the Purchaser.
The Closing of the purchase of the Shares shall occur at the offices of Company
Counsel or such other location as the parties shall mutually agree.

2.2Deliveries.

(a)On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i)the Transaction Agreements duly executed by the Company;

(ii)a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver on an expedited basis via The Depository Trust Company
Deposit or Withdrawal at Custodian system (“DWAC”) the Shares registered in the
name of the Purchaser;

(iii)the Prospectus and Prospectus Supplement (which may be deemed delivered
pursuant to Rule 172 under the Securities Act) which may be filed with the SEC
within two days of the Closing Date;

(iv)a  certificate in form and substance reasonably satisfactory to the
Purchaser duly executed on behalf of the Company by an authorized executive
officer of the Company, certifying that (A) the representations and warranties
of the Company contained in Article III shall be true and correct in all
respects as of the Closing Date with the same effect as though made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, which shall be true and correct in all respects as of
that specified



4

--------------------------------------------------------------------------------

 



date), and (B) the conditions to Closing set forth in Section 2.3(a)(ii) of this
Agreement have been fulfilled;  

(v)a certificate of the secretary of the Company dated as of the Closing Date
certifying (A) that attached thereto is a true and complete copy of the bylaws
of the Company as in effect at the time of the actions by the Board referred to
in clause (B) below, and on the Closing Date; (B) that attached thereto is a
true and complete copy of all resolutions adopted by the Board authorizing the
execution, delivery and performance of the Transaction Agreements and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby as of the
Closing Date; (C) that attached thereto is a true and complete copy of the
Company’s Certificate of Incorporation as in effect at the time of the actions
by the Board referred to in clause (B) above, and on the Closing Date; and (D)
as to the incumbency of any officer of the Company executing a Transaction
Agreement on behalf of the Company; and

(vi) a legal opinion of Company Counsel, in form and substance reasonably
satisfactory to the Purchaser.

(b)On or prior to the Closing Date, the Purchaser shall deliver to the Company,
the following:

(i)the Transaction Agreements duly executed by the Purchaser; and

(ii)the Subscription Amount by wire transfer to the account specified by the
Company.

2.3Closing Conditions.

(a)The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met or able to be satisfied
contemporaneous with the Closing:

(i)the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

(ii)all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

(iii)the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

(b)The obligations of the Purchaser hereunder in connection with the Closing are
subject to the following conditions being met or able to be satisfied
contemporaneous with the Closing:



5

--------------------------------------------------------------------------------

 



(i)the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and

(iv)there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

(v)there shall be a vacancy on the Board to permit the appointment of the
Purchaser Designee to the Board as of the Closing.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties to the Purchaser:

(a)Subsidiary.  Other than Permitted Liens, the Company owns, directly or
indirectly, all of the capital stock or other equity interests of the Subsidiary
free and clear of any Liens, and all of the issued and outstanding shares of
capital stock of the Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities. Other than the Subsidiary, the Company does not control,
directly or indirectly, through one or more intermediaries, any other Person.

(b)Organization and Qualification.  Each of the Company and the Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor the Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a material adverse effect on (i) the results of operations, assets, business
or condition (financial or otherwise) of the Company and the Subsidiary, taken
as a whole, or (ii) the consummation of the transactions contemplated by the
Transaction Agreements or the Prospectus Supplement (each, a  “Material Adverse
Effect”).



6

--------------------------------------------------------------------------------

 



(c)Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Agreements and otherwise to carry out its obligations
thereunder.  The execution and delivery of the Transaction Agreements by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary action on the part of the Company, its
officers, directors and shareholders and no further action is required by the
Company, its officers, directors or shareholders in connection therewith other
than in connection with the Required Approvals.  The Transaction Agreements have
been duly executed and delivered by the Company and constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d)No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Agreements, the issuance and sale of the Shares and the consummation
by it of the transactions contemplated thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

(e)Filings, Consents and Approvals.  Except as provided in the Registration
Rights Agreement, the Company is not required to obtain any consent, waiver,
authorization, approval or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Agreements and the
consummation of the transactions contemplated thereby, other than: (i) the
filing with the Commission of the Prospectus Supplement, and (ii) application to
the NASDAQ Capital Market for the listing of the Shares for trading thereon in
the time and manner required thereby (collectively, clauses (i) and (ii), the
“Required Approvals”).



7

--------------------------------------------------------------------------------

 



(f)Issuance of the Shares.  The Shares have been duly authorized by the Company
and, when issued and delivered against payment therefor as provided herein, will
be validly issued, fully paid and nonassessable and free and clear of any Lien
and will conform to the description thereof in the Registration Statement and
the Prospectus; and the issuance of the Shares is not subject to any preemptive
or similar rights that have not been waived.

(g)Registration. 

(i)         The Company has filed with the Commission a “shelf” registration
statement relating to the Common Shares on Form S-3 (Registration No.
333-195588), which has become effective, under the Securities Act.  The
registration statement, as amended or supplemented as of the date of this
Agreement, including the exhibits and information (if any) deemed to be part of
the registration statement pursuant to Rule 430B under the Securities Act, is
hereinafter referred to as the “Registration Statement.”  The base prospectus
filed as part of the Registration Statement, in the form in which it has most
recently been filed with the Commission on or prior to the date of this
Agreement, is hereinafter called the “Base Prospectus.”  The term “Prospectus”
means the Base Prospectus and any amendments or further supplements to such
prospectus, and including, without limitation, the final prospectus supplement
(the “Prospectus Supplement”), to be filed pursuant to and within the limits
described in Rule 424(b) with the Commission in connection with the sale of the
Shares contemplated by this Agreement through the date of such prospectus
supplement. Unless otherwise stated herein, any reference herein to the
Registration Statement and the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein, including pursuant to
Item 12 of Form S-3 under the Securities Act, which were filed under the
Securities Exchange Act on or before the date hereof or are so filed hereafter.
Any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement or the Prospectus shall be deemed to refer
to and include any such document filed or to be filed under the Exchange Act
after the date of the Registration Statement or Prospectus, as the case may be,
and deemed to be incorporated therein by reference. No stop order suspending the
effectiveness of the Registration Statement has been issued and, to the
Company’s knowledge, no proceeding for that purpose has been initiated or
threatened by the Commission.

(ii)       As of the date hereof, the Registration Statement (and any
post-effective amendment thereto) and the Prospectus (as amended or as
supplemented), complied as to form in all material respects to the requirements
of the Securities Act, and did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein (in the light of the circumstances
under which they were made, in the case of the Prospectus) not misleading.

(iii)     The Company meets all conditions and requirements for the use of Form
S-3 to register the offer and sale of the Shares.

(iv)     The sale of the Shares has been duly registered under the Securities
Act pursuant to the Registration Statement.



8

--------------------------------------------------------------------------------

 



(v)      The issued and outstanding shares of capital stock of the Company have
been validly issued, are fully paid and nonassessable and are not subject to any
preemptive or similar rights that have not been effectively waived.  The Company
has an authorized, issued and outstanding capitalization as set forth in the
Registration Statement and the Prospectus as of the dates referred to therein
(other than the grant of additional options under the Company’s existing stock
option plans, or changes in the number of outstanding Common Shares due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Shares outstanding on the date hereof,
including without limitation issuances of shares under the Company’s employee
stock purchase plan) and such authorized capital stock conforms to the
description thereof set forth in the Registration Statement and the
Prospectus.  The description of the securities of the Company in the
Registration Statement and the Prospectus is complete and accurate in all
material respects.  Except as disclosed in or contemplated by the Registration
Statement or the Prospectus, as of the dates referred to therein, the Company
did not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

(h)SEC Reports; Financial Statements. 

(i)       The Company has filed all reports, schedules, forms, statements and
other documents with the Commission required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof and the Company will
file prior to the Closing all forms, reports and documents with the Commission
that are required to be filed by it under the Securities Act and the Exchange
Act prior to such time (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, together with the Prospectus
and the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received or will receive a valid extension of
such time of filing and has filed or will file any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods specified therein (“GAAP”), except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiary as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

(ii)     To the Knowledge of the Company, since January 1, 2012, the Company has
(x) devised and maintained a system of internal accounting controls sufficient
to

9

--------------------------------------------------------------------------------

 



provide reasonable assurances regarding the reliability of financial reporting
and preparation of financial statements in accordance with GAAP, and has
evaluated such system on a quarterly basis and concluded that it is effective
and (y) disclosed to the Company’s auditors and the audit committee of the
Company’s board of directors (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting that have been identified and which are reasonably likely to adversely
affect the Company’s or the Subsidiary’s ability to record, process, summarize
and report financial information and (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
internal controls of the Company.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company and the Subsidiary
required to be included in the Company’s periodic reports under the Exchange Act
is made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, and, to the Knowledge of the
Company, such disclosure controls and procedures are effective in timely
alerting the Company’s principal executive officer and its principal financial
officer to such material information required to be included in the Company’s
periodic reports required under the Exchange Act.  There are no outstanding
loans made by the Company or the Subsidiary to any executive officer (as defined
in Rule 3b-7 under the Exchange Act) or director of the Company.  Since the
enactment of the Sarbanes-Oxley Act of 2002, neither the Company nor the
Subsidiary has made any loans to any executive officer (as defined in Rule 3b-7
under the Exchange Act) or director of the Company or the Subsidiary.

(iii)    Neither the Company nor the Subsidiary is a party to, or has any
commitment to become a party to, (x) any off-balance sheet partnership or any
similar contract or arrangement (including any contract or arrangement relating
to any transaction or relationship between or among the Company and the
Subsidiary, on the one hand, and any unconsolidated Affiliate on the other
hand), including any “off-balance sheet arrangement” (as defined in Item 303(a)
of Regulation S-K promulgated by the Commission); (y) any hedging, derivatives
or similar contract or arrangement, in each case in an amount material to the
Company and the Subsidiary, taken as a whole, or (z) any contract or arrangement
pursuant to which the Company or the Subsidiary is obligated to make any capital
contribution or other investment in or loan to any Person (other than a
Subsidiary of the Company).

(i)Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, the business of the Company and the Subsidiary has been conducted
in the ordinary course of business consistent with past practices and (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase

10

--------------------------------------------------------------------------------

 



or redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Shares contemplated by this Agreement or as set forth in
the Prospectus, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or the Subsidiary or their respective businesses,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

(j)Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of the Transaction Agreements or the
Shares or (ii) could, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act. 

(k)Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in the case of clauses (ii) or (iii) as
could not have or reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of the Company, neither the Company or the Subsidiary
nor any director, officer, employee, consultant or agent of the Company or the
Subsidiary has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful payments relating to political activity, (ii)
made any unlawful payment to any foreign or domestic government official or
employee or to any foreign or domestic



11

--------------------------------------------------------------------------------

 



political party or campaign or violated any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended, (iii) consummated any transaction,
made any payment, entered into any contract or arrangement or taken any other
action in violation of Section 1128B(b) of the U.S. Social Security Act, as
amended, or (iv) made any other similar unlawful payment under any similar
foreign laws.

(l)Regulatory Permits.  The Company and the Subsidiary possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted and as described in the SEC Reports
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

(m)Title to Assets.  The Company and the Subsidiary have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property (whether tangible or intangible) owned by them
that is material to the business of the Company and the Subsidiary, in each case
free and clear of all Liens, except for (i) Permitted Liens, (ii) Liens that do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiary and (iii) Liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made in accordance with GAAP and, the
payment of which is neither delinquent nor subject to penalties.  Other than
Permitted Liens, any real property and facilities held under lease by the
Company and the Subsidiary are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiary are in compliance.

(n)Intellectual Property.  The Company and the Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with their respective businesses as described in the SEC
Reports except for such failure to so have that could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  All such
Intellectual Property Rights are enforceable and to the knowledge of the Company
there is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company and the Subsidiary have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Since December 31, 2013, neither the Company nor the Subsidiary (i) has received
any written claim or notice alleging any such infringement, violation or
misappropriation, or (ii) has been or is subject to any settlement, order,
decree, injunction, or stipulation imposed by any governmental authority that
may affect the use, validity or enforceability of Intellectual Property Rights.

(o)Insurance.  The Company and the Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiary



12

--------------------------------------------------------------------------------

 



are engaged and which the Company believes is adequate for the operation of its
business, including, but not limited to, directors and officers insurance
coverage at least equal to the aggregate Subscription Amount.  All such
insurance policies are in full force and effect, no notice of cancellation has
been received, and there is no existing default or event which, with the giving
of notice or lapse of time or both, would constitute a default, by any insured
thereunder, except for such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.  To the knowledge of the Company,
there is no material claim pending under any of such policies as to which
coverage has been denied or disputed by the underwriters of such policies and
there has been no threatened termination of any such policies.  Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

(p)Certain Fees.  Except as set forth in the Prospectus Supplement, no brokerage
or finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Purchaser shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.

(q)Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

(r)Listing and Maintenance Requirements.  The Common Shares are registered
pursuant to Section 12(b) of the Exchange Act and are listed on the NASDAQ
Capital Market, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Shares under the Exchange Act or delisting the Common Shares from the
NASDAQ Capital Market, nor has the Company received any notification that the
Commission or the NASDAQ Capital Market is contemplating terminating such
registration or listing.  The Company has not, in the 12 months preceding the
date hereof, received notice from the NASDAQ Capital Market on which the Common
Shares are or have been listed to the effect that the Company is not in
compliance with the listing or maintenance requirements of the NASDAQ Capital
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

(s)Tax Status.  The Company and the Subsidiary each (i) has made or filed all
material United States federal, state and local income and all foreign income
and franchise tax returns, reports and declarations required by any jurisdiction
to which it is



13

--------------------------------------------------------------------------------

 



subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

(t)Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(u)U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

(v)Minnesota Business Combination Statute.   The execution, delivery and
performance by the Company of the Transaction Agreements, the issuance and sale
of the Shares and the consummation by the Company of the transactions
contemplated thereby have been approved by a committee of the Board comprised
solely of one or more disinterested directors and formed and acting in
accordance with Section 302A.673 of the Minnesota Business Combination Statute,
such that Purchaser will not be deemed an interested shareholder following the
issuance and sale of the Shares, and there is no other applicable business
combination statute or similar statute under the Minnesota statutes that would
be implicated by the Transaction Agreements and the transactions contemplated
thereby.

3.2Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date (unless
as of a specific date therein) to the Company as follows:

(a)        Organization; Authority.  The Purchaser is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation with full corporate power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Agreements and otherwise to carry out its obligations thereunder. The execution
and delivery of the Transaction Agreements and performance by the Purchaser of
the transactions contemplated by the Transaction Agreements have been duly
authorized by all necessary corporate action on the part of the Purchaser.  The
Transaction Agreements have been duly executed and delivered by the Purchaser
and constitute the valid and legally binding obligations of the Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws



14

--------------------------------------------------------------------------------

 



of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)        Understandings or Arrangements.  The Purchaser is acquiring the
Shares as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of the Shares (this representation and warranty not limiting
the Purchaser’s right to sell the Shares pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws).

(c)            Certain Transactions and Confidentiality.  Other than
consummating the transactions contemplated hereunder, the Purchaser has not, nor
has any Person acting on behalf of or pursuant to any understanding with the
Purchaser, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
July 23, 2015. 

(d)        No Legal Advice from the Company.  The Purchaser acknowledges that it
had the opportunity to review the Transaction Agreements and the transactions
contemplated by the Transaction Agreements with its own legal counsel and
investment and tax advisors.  The Purchaser is relying solely on such counsel
and advisors and not on any statements or representations of the Company, except
as specifically set forth in the Transaction Agreements, or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by the Transaction Agreements or
the securities laws of any jurisdiction.

(e)        No Trading while in Possession of Material Non-Public
Information.  The Purchaser acknowledges and agrees that it is in possession of
material non-public information of the Company and shall not trade any Common
Shares until the earlier of (A) November 23, 2015, and (B) the date on which the
Company has filed with the SEC (i) its Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2015, and (ii) its Current Report on Form 8-K
regarding the transactions contemplated by this Agreement (collectively, the
“Non-Public Information”).

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1Furnishing of Information; Public Information.  Until the time the Purchaser
owns no Shares, the Company covenants to maintain the registration of the Common
Shares under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. 

4.2Indemnification of the Purchaser.  

(a)Indemnification by Company.     Subject to the provisions of this Section
4.2, the Company will indemnify and hold the Purchaser and its directors,
officers,



15

--------------------------------------------------------------------------------

 



stockholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement, (b)
any action instituted against the Purchaser Parties in any capacity, or any of
them or their respective Affiliates, by any shareholder of the Company who is
not an Affiliate of such Purchaser Party (including any derivative action
brought by any shareholder on behalf of the Company), with respect to the
transactions contemplated by this Agreement (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
this Agreement or any agreements or understandings such Purchaser Party may have
with any such shareholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance), (c) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment or part thereof), or the Prospectus,
(d) any omission or alleged omission to state a material fact required to be
stated in such Registration Statement or the Prospectus, or necessary to make
the statements made therein not misleading.  If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party.  Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel (not to exceed 90 days) or (iii) in
such action there is a conflict or potential conflict on any material issue
between the position of the Company and the position of such Purchaser Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel and local counsel and shall pay such
fees and expenses as incurred.  The Company will not be liable to any Purchaser
Party under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; provided, however, that if at any time a Purchaser Party
shall have requested the Company to reimburse such Purchaser Party for fees and
expenses of counsel as contemplated by this Section 4.2, the Company agrees that
its shall be liable for any settlement of any proceeding effected without their
written consent if (i) such settlement is entered into more than 30 days after
receipt by such Purchaser Party of the aforesaid



16

--------------------------------------------------------------------------------

 



request, (ii) the Company shall have received notice of the terms of such
settlement at least 10 days prior to such settlement being entered into, and
(iii) the Company shall not have reimbursed the Purchaser Party in accordance
with such request; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement. The Company shall not, without the prior
written consent of the Purchaser, not to be unreasonably withheld, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any Purchaser Party is
or could have been a party and indemnity was or could have been sought hereunder
by such Purchaser Party, unless such settlement, compromise or consent (i)
includes an unconditional release of such Purchaser Party from all liability on
claims that are the subject matter of such action, suit or proceeding and (ii)
does not include any statements as to or any findings of fault, culpability or
failure to act by or on behalf of any Purchaser Party. The indemnification
required by this Section 4.2 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

(b)Company as Indemnitor of First Resort. The Company hereby acknowledges that a
Purchaser Party may have certain rights to indemnification, advancement of
expenses or insurance, provided by Purchaser and certain of its affiliates
(other than the Company and its subsidiaries, collectively, the “Fund
Indemnitors”). In the event that any Purchaser Party is, or is threatened to be
made, a party to or a participant in any proceeding, to the extent resulting
from any claim based on a Purchaser Party’s service to the Company as a director
or other fiduciary of the Company, then the Company shall (i) be an indemnitor
of first resort (i.e., its obligations to such Purchaser Party are primary and
any obligation of the Fund Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such Purchaser
Party are secondary), (ii) be required to advance reasonable expenses incurred
by such Purchaser Party, and (iii) be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement,
 Section 302A.521 subdivisions 2 and 3 of the Minnesota Statutes, and any
provision of the Company’s bylaws or Certificate of Incorporation, as amended
(or any other agreement between the Company and Purchaser), without regard to
any rights such Purchaser Party may have against the Fund Indemnitors. The
Company irrevocably waives, relinquishes and releases the Fund Indemnitors from
any and all claims against the Fund Indemnitors for contribution, subrogation or
any other recovery of any kind in respect thereof. No advancement or payment by
the Fund Indemnitors on behalf of a Purchaser Party with respect to any claim
for which such Purchaser Party has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Purchaser Party against the Company. The Fund
Indemnitors are third party beneficiaries of the terms of this Section 4.2 (b).



17

--------------------------------------------------------------------------------

 



(c)Amendment to Indemnification.  For so long as a  Purchaser Designee is
serving on the Board, the Company shall not amend any provision relating to
indemnification in its bylaws or Articles of Incorporation, as amended, without
the written consent of Purchaser.

4.3Reservation of Common Shares. As of the date hereof, the Company has
reserved, free of preemptive rights, a sufficient number of Common Shares for
the purpose of enabling the Company to issue the Shares pursuant to this
Agreement.

4.4Listing of Common Shares. The Company hereby agrees to apply to list the
Shares on the NASDAQ Capital Market and promptly secure the listing of the
Shares on the NASDAQ Capital Market.

4.5 Disclosure of Non-Public Information.  The Company hereby covenants and
agrees with the Purchaser that the Company will file with or furnish to the
Commission a Form 8-K, Form 10-Q or widely disseminate a press release
disclosing in full all of the Non-Public Information by no later than 5:30 p.m.
(Eastern) on November 14, 2015.

4.6Board Designee.

(a)Purchaser Designee.    Effective immediately after the Closing, and, in the
case of any Purchaser Designee other than the Initial Purchaser Designee (as
defined below), for so long as Purchaser (and its Affiliates) beneficially owns
at least thirty three percent (33%) of the Shares issued to Purchaser at the
closing, Purchaser shall have the right to designate, and the Company shall
nominate and recommend in the Company’s proxy statement for each annual meeting
of Shareholders (the “Annual Meeting”), one individual designated by the
Purchaser and approved by the Company, such approval not to be unreasonably
withheld (the “Purchaser Designee”), who shall serve on the Board until the
Company’s next succeeding Annual Meeting.  Immediately following the Closing,
the Company shall appoint the Purchaser Designee to the Board with a term
expiring at the Company’s next Annual Meeting.  The initial Purchaser Designee
shall be Guido Neels (the “Initial Purchaser Designee”).   If there is a vacancy
on the Board as a result of (1) the resignation, death or removal of the
Purchaser Designee, or (2) the Purchaser Designee’s failure to obtain the
requisite approval of the Company’s shareholders necessary for election at any
annual or special meeting of the Company’s shareholders, and where no other
individual is elected to fill such vacancy, Purchaser shall have the right to
designate another Purchaser Designee to fill such vacancy, and the Company shall
take all actions necessary to appoint such individual to the Board.  The Company
shall have taken all actions necessary at or prior to the Closing to ensure
there is a vacancy on the Board as of the Closing to permit the appointment of
the Purchaser Designee to the Board as of the Closing.  The Company covenants
and agrees to take no action that is inconsistent with the objective of having
Purchaser Designee serve on the Board pursuant to this Section 4.6(a).

(b)Limitation on Removal.    Purchaser Designee shall notify the Company if such
Purchaser Designee becomes or expects to become an officer or director of any
company not listed on Exhibit B attached hereto.  A Purchaser Designee director
may not



18

--------------------------------------------------------------------------------

 



be subject to removal from the Board pursuant to Article 3.10(b) of the
Company’s bylaws unless the Board objects to Purchaser Designee becoming an
officer or director of a company within 10 business days of being notified
thereof pursuant to the prior sentence because the Board has bona fide reason to
believe such company engages in activity that is competitive with any business
of the Company, in which case such Purchaser director shall remain subject to
removal from the Board; provided, however, that Purchaser Designee shall not be
subject to removal pursuant to this Section 4.6(b) for Purchaser Designee’s
service as an officer or director of any company listed in Exhibit B attached
hereto.

(c)Waiver of Corporate Opportunities.   In recognition that the Purchaser and
Purchaser Designee currently have and will in the future have, or will consider,
investments in numerous companies with respect to which Purchaser, Purchaser
Designee or another Purchaser Party may serve as an advisor, a director or in
some other capacity, and in recognition that Purchaser, Purchaser Designee and
other Purchaser Parties have myriad duties to various investors and partners,
and in anticipation that the Company and its subsidiaries, on the one hand, and
the Purchaser, Purchaser Designee and any other Purchaser Party, on the other
hand, may engage in the same or similar activities or lines of business and have
an interest in the same areas of corporate opportunities, and in recognition of
the benefits to be derived by the Company hereunder and in recognition of the
difficulties which may confront any advisor who desires and endeavors fully to
satisfy such advisor’s duties in determining the full scope of such duties in
any particular situation, the provisions of this Section 4.6(c) are set forth to
regulate, define and guide the conduct of certain affairs of the Company as they
may involve the Purchaser, Purchaser Designee or Purchaser Party, and, except as
the Purchaser and Purchaser Designee may otherwise agree in writing after the
date hereof:

(i)        the Purchaser, Purchaser Designee and any Purchaser Party will have
the right: (A) to directly or indirectly engage in any business (including,
without limitation, any business activities or lines of business that are the
same as or similar to those pursued by, or competitive with, the Company and its
subsidiaries), (B) to directly or indirectly do business with any client or
customer of the Company and its subsidiaries, (C) to take any other action that
the Purchaser, Purchaser Designee or Purchaser Party believes in good faith is
necessary to or appropriate to fulfill its obligations as described in the first
sentence of this Section 4.6(c) to third parties and (D) not to communicate or
present potential transactions, matters or business opportunities to the Company
or any of its subsidiaries, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another person or
entity; 

(ii)        the Purchaser, Purchaser Designee and any Purchaser Party will have
no duty (contractual or otherwise) to communicate or present any corporate
opportunities to the Company or any of its Affiliates or to refrain from any
actions specified in the preceding paragraph, and the Company, on its own behalf
and on behalf of its Affiliates, hereby renounces and waives any right to
require the Purchaser, Purchaser Designee or any Purchaser Party to act in a
manner inconsistent with the provisions of this Section 4.6(c);

(iii)       none of the Purchaser, Purchaser Designee or any Purchaser Party
will be liable to the Company or any of its Affiliates for breach of any duty
(contractual or



19

--------------------------------------------------------------------------------

 



otherwise) by reason of any activities or omissions of the types referred to in
this Section 4.6(c) or of any such person’s or entity’s participation therein;
and

(iv)       there is no restriction on Purchaser, Purchaser Designee or any
Purchaser Party using such knowledge and understanding in making investment,
voting, monitoring, governance or other decisions relating to other entities or
securities.

(d)Benefits.   During the period that a Purchaser Designee is a director of the
Board, such director shall be entitled to the same benefits, including benefits
under any director and officer indemnification or insurance policy maintained by
the Company, as any other director of the Board.

(e)Initial Purchaser Designee.   Effective immediately after the Closing,
Purchaser shall designate Guido Neels as the Initial Purchaser Designee.

ARTICLE V.

MISCELLANEOUS

5.1Termination.  This Agreement may be terminated by the Purchaser by written
notice to the Company, if the Closing has not been consummated on or before
September 1, 2015.  In the event of termination of this Agreement pursuant to
this Section 5.1, the Agreement shall forthwith become void and there shall be
no liability on the part of either party; provided, however, that nothing herein
shall relieve either party from liability for (i) any breach of this Agreement
or any agreement made as of the date hereof or subsequent thereto pursuant to
this Agreement or (ii) any willful breach of, or fraud in connection with this
Agreement.

5.2Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Agreements; provided, however, that
the Company shall reimburse Purchaser for up to $150,000.00 of such fees and
expenses incurred by Purchaser and any fees and expenses provided for under the
Registration Rights Agreement.  The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any exercise notice delivered by
the Purchaser), stamp taxes and other taxes and duties levied in connection with
the delivery of the Shares to the Purchaser.

5.3Entire Agreement.  The Transaction Agreements, the Prospectus and the
Prospectus Supplement, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents.

5.4Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Business Day, (b) the next Business Day after the date of



20

--------------------------------------------------------------------------------

 



transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the next Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

5.5Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by the Company and
the Purchaser.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

5.6Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger).  The
Purchaser may assign any or all of its rights under the Transaction Agreements
to any Person to whom the Purchaser assigns or transfers any Shares.

5.8No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.2.

5.9Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
stockholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing



21

--------------------------------------------------------------------------------

 



contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If either party shall commence an action,
suit or proceeding to enforce any provisions of this Agreement, then, in
addition to the obligations of the Company under Section 4.2, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.

5.10Survival.  The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.

5.11Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13Replacement of Shares.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.14Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser will be
entitled to specific performance under this Agreement.  The parties agree that
monetary damages may not be adequate compensation for any loss incurred by the
Purchaser by reason of any breach of obligations contained in this Agreement and
hereby agree to waive and not to assert in any action for specific performance
of any such obligation the defense that a remedy at law would be adequate.



22

--------------------------------------------------------------------------------

 



5.15Saturdays, Sundays, Holidays, etc.    If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.16Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments thereto. In addition, each
and every reference to share prices and Common Shares in this Agreement shall be
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Shares that
occur after the date of this Agreement.

5.17WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY. 

 

(Signature Pages Follow)

 

 



23

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

AXOGEN, INC.

 

Address for Notice:

 

 

 

 

 

 

 

 

AxoGen, Inc.

By:

/s/ Greg Freitag

 

13631 Progress Blvd., Suite 400

 

Name: Greg Freitag

 

Alachua, Florida 32615

 

Title:  Chief Financial Officer, General Counsel &

 

Attention: General Counsel

 

VP Business Development

 

Telephone: (386) 462-6800

 

 

Facsimile: (386) 462-6801

 

 

Email: gfreitag@axogeninc.com

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

DLA Piper LLP (US)

 

 

One Liberty Place

 

 

1650 Market Street, Suite 4900

 

 

Philadelphia, Pennsylvania 19103-7300

 

 

 

 

 

 

 

 

Attention: Fahd M.T. Riaz, Esq.

 

 

Telephone: 215.656.3316

 

 

Facsimile: 215.606.2069

 

 

Email: Fahd.Riaz@dlapiper.com

 

 

[Signature Page of AxoGen, Inc. to Securities Purchase Agreement]





1

--------------------------------------------------------------------------------

 



 

Essex Woodlands Fund ix, l.p.

 

Address for Notice:

 

 

 

By:

Essex Woodlands Fund IX-GP, L.P., its General Partner

 

Essex Woodlands Fund IX, L.P.

 

 

21 Waterway Avenue, Suite 225

By:

Essex Woodlands IX, LLC, its General Partner

 

The Woodlands, TX 77380

 

 

Attn: Richard Kolodziejcyk, Chief

 

 

Financial Officer

 

 

rkolodziejcyk@ewhv.com

 

 

Office: (281) 364-8338

 

 

Fax: (281) 364-9755

By:

/s/ R. Scott Barry

 

 

 

Name:  R. Scott Barry

 

 

 

Title: Manager

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Ropes & Gray LLP

 

 

Three Embarcadero Center

 

 

San Francisco, CA 94111

 

 

Attention: Thomas  Holden

 

 

thomas.holden@ropesgray.com

 

 

Office: (415) 315-2355

 

 

Fax:  (415) 315-4823

 

 

[Signature Page of Essex Woodlands Fund IX, L.P. to Securities Purchase
Agreement]

 





2

--------------------------------------------------------------------------------

 



EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 





3

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

AxoGen, Inc.

and

Essex Woodlands Fund IX, L.P.

Dated as of August 26, 2015

 



4

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

ARTICLE I  EFFECTIVENESS.1

Section 1.1.Effectiveness..1

ARTICLE II DEFINITIONS.1

Section 2.1.Definitions..1

Section 2.2.Other Interpretive Provisions..4

ARTICLE III REGISTRATION RIGHTS.5

Section 3.1.Demand Registration..5

Section 3.2.Shelf Registration..6

Section 3.3.Piggyback Registration..8

Section 3.4.Lock-Up Agreements..9

Section 3.5.Registration Procedures..10

Section 3.6.Underwritten Offerings..15

Section 3.7.No Inconsistent Agreements; Additional Rights..16

Section 3.9.Registration Expenses..16

Section 3.9.Indemnification..17

Section 3.10.Rules 144 and 144A and Regulation S..20

Section 3.11.Existing Registration Statements..20

ARTICLE IV MISCELLANEOUS.21

Section 4.1.Authority;  Effect.21

Section 4.2.Notices.21

Section 4.3.Termination and Effect of Termination..22

Section 4.4.Permitted Transferees..22

Section 4.5.Remedies.22

Section 4.6.Amendments.23

Section 4.7.Governing Law.23

Section 4.8.Consent to Jurisdiction..23

Section 4.9.WAIVER OF JURY TRIAL..24

Section 4.10.Merger; Binding Effect, Etc..24

Section 4.11.Counterparts..24

Section 4.12Severability..24

Section 4.13.No Recourse..24



 



i

--------------------------------------------------------------------------------

 



 

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of August 26, 2015,
is made by and among:

 

i.AxoGen, Inc., a Minnesota corporation (the “Company”); and

ii. Essex Woodlands Fund IX, L.P., a Delaware limited partnership (together with
its Permitted Transferees that become party hereto, the “Purchaser”).

RECITALS

WHEREAS, on or about the date hereof, the Company is entering into a Securities
Purchase Agreement by and between the Company and the Purchaser (the “Purchase
Agreement”); and

WHEREAS, the parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements regarding registration
rights.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I





EFFECTIVENESS

Section 1.1. Effectiveness.   This Agreement shall become effective upon the
Closing Date, as defined in the Purchase Agreement.

ARTICLE II





DEFINITIONS

Section 2.1. Definitions.   As used in this Agreement, the following terms shall
have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company: (i)
would be required to be made in any Registration Statement filed with the SEC by
the Company so that such Registration Statement, from and after its effective
date, does not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) would not be required to be made at such time but
for the

1

--------------------------------------------------------------------------------

 



filing, effectiveness or continued use of such Registration Statement; and (iii)
the Company has a bona fide business purpose for not disclosing publicly.

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of Purchaser.  As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. 

“Agreement”  shall have the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Common Stock”  means the common stock of the Company, par value $0.01 per
share.

 “Demand Registration”  shall have the meaning set forth in Section 3.1.1(a).

“Demand Registration Request”  shall have the meaning set forth in Section
3.1.1(a).

“Demand Registration Statement”  shall have the meaning set forth in Section
3.1.1(c).

“Demand Suspension”  shall have the meaning set forth in Section 3.1.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

 “Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss”  shall have the meaning set forth in Section 3.9.1.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“Permitted Transferee” means any Affiliate of Purchaser.



2

--------------------------------------------------------------------------------

 



“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Notice”  shall have the meaning set forth in Section 3.3.1.

“Piggyback Registration”  shall have the meaning set forth in Section 3.3.1.

“Potential Takedown Participant” shall have the meaning set forth in Section
3.2.5(b).

 “Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).  

“Purchase Agreement” shall have the meaning ascribed to such term in the
preamble.

“Registrable Securities” means (i) all shares of Common Stock that are not then
subject to forfeiture to the Company, (ii) all shares of Common Stock issuable
upon exercise, conversion or exchange of any option, warrant or convertible
security not then subject to vesting or forfeiture to the Company and (iii) all
shares of Common Stock directly or indirectly issued or then issuable with
respect to the securities referred to in clauses (i) or (ii) above by way of a
stock dividend or stock split, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (w) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such Registration
Statement, (x) such securities shall have been Transferred pursuant to Rule 144,
(y) such holder is able to immediately sell such securities under Rule 144
without any restrictions on transfer (including without application of
paragraphs (c), (d), (e), (f) and (h) of Rule 144), as reasonably determined by
Purchaser, or (z) such securities shall have ceased to be outstanding.

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement.  The
terms “register”, “registered” and “registering” shall have correlative
meanings.

“Registration Expenses”  shall have the meaning set forth in Section 3.8.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act,  including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other

3

--------------------------------------------------------------------------------

 



than a registration statement (and related Prospectus) filed on Form S-4 or Form
S-8 or any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Stockholder Information”  shall have the meaning set forth in Section
3.9.1.

 “Shelf Period”  shall have the meaning set forth in Section 3.2.3.

“Shelf Registration”  shall have the meaning set forth in Section 3.2.1(a).

“Shelf Registration Request”  shall have the meaning set forth in Section
3.2.1(a).

“Shelf Registration Statement”  shall have the meaning set forth in Section
3.2.1(a).

“Shelf Suspension”  shall have the meaning set forth in Section 3.2.4.

“Shelf Takedown Request”  shall have the meaning set forth in Section 3.2.5(a).

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning. 

“Underwritten Public Offering” means an underwritten Public Offering,  including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

 

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.  

 

“UFRF Agreement” shall have the meaning set forth in Section 3.7.



4

--------------------------------------------------------------------------------

 



“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 2.2. Other Interpretive Provisions.       The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

The term “including” is not limiting and means “including without limitation.”

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE III





REGISTRATION RIGHTS    

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it.  Purchaser will perform and comply with such of the following provisions as
are applicable to Purchaser.

Section 3.1. Demand Registration. 

Section 3.1.1. Request for Demand Registration.

(a)



At any time six (6) months after the date of this Agreement, Purchaser shall
have the right to make a written request from time to time (a “Demand
Registration Request”) to the Company for Registration of all or part of the
Registrable Securities held by Purchaser. Any such Registration pursuant to a
Demand Registration Request shall hereinafter be referred to as a “Demand
Registration”.

(b)



Each Demand Registration Request shall specify (x) the kind and aggregate amount
of Registrable Securities to be registered, provided that the anticipated net
proceeds from the Registrable Securities to be registered must be at least
$4,375,000, and (y) the intended method or

5

--------------------------------------------------------------------------------

 



methods of disposition thereof.

(c)



Upon receipt of a Demand Registration Request, the Company shall as promptly as
practicable file a Registration Statement (a “Demand Registration Statement”)
relating to such Demand Registration, and use its reasonable best efforts to
cause such Demand Registration Statement to be promptly declared effective under
the Securities Act.

Section 3.1.2. Limitation on Demand Registrations.  The Company shall not be
obligated to take any action to effect any Demand Registration if a Demand
Registration was declared effective or an Underwritten Shelf Takedown requested
by Purchaser was consummated within the preceding ninety (90) days.

Section 3.1.3. Demand Withdrawal.  Purchaser may withdraw all or any portion of
its Registrable Securities included in a Demand Registration from such Demand
Registration at any time prior to the effectiveness of the applicable Demand
Registration Statement.  Upon receipt of a notice to such effect from Purchaser
with respect to all of its Registrable Securities included in such Demand
Registration, the Company shall cease all efforts to secure effectiveness of the
applicable Demand Registration Statement.  

Section 3.1.4. Effective Registration.  The Company shall use reasonable best
efforts to cause the Demand Registration Statement to become effective and
remain effective for not less than one hundred eighty (180) days (or such
shorter period as will terminate when all Registrable Securities covered by such
Demand Registration Statement have been sold or withdrawn), or, if such Demand
Registration Statement relates to an Underwritten Public Offering, such longer
period as in the opinion of counsel for the underwriter or underwriters a
Prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer. 

Section 3.1.5. Delay in Filing; Suspension of Registration.  If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to Purchaser, delay the filing
or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided,  however, that the Company shall
not be permitted to exercise a Demand Suspension more than once during any
twelve (12)-month period for a period not to exceed sixty (60) days.  In the
case of a Demand Suspension,  Purchaser agrees to suspend use of the applicable
Prospectus in connection with any sale or purchase, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to
above.  The Company shall immediately notify Purchaser in writing upon the
termination of any Demand Suspension, amend or supplement the Prospectus, if
necessary, so it does not contain any untrue statement or omission and furnish
to Purchaser such numbers of copies of the Prospectus as so amended or
supplemented as Purchaser may reasonably request.  The Company shall, if
necessary, supplement or amend the Demand Registration Statement, if required by
the registration form used by the Company for the Demand Registration or by the
instructions applicable to such registration form or by the

6

--------------------------------------------------------------------------------

 



Securities Act or the rules or regulations promulgated thereunder or as may
reasonably be requested by the Purchaser.    

Section 3.2. Shelf Registration.

Section 3.2.1. Request for Shelf Registration. 

(a)



At any time six (6) months after the date of this Agreement, upon the written
request of Purchaser from time to time (a “Shelf Registration Request”), the
Company shall promptly file with the SEC a shelf Registration Statement pursuant
to Rule 415 under the Securities Act  (“Shelf Registration Statement”) relating
to the offer and sale of Registrable Securities by Purchaser from time to time
in accordance with the methods of distribution elected by Purchaser, and the
Company shall use its reasonable best efforts to cause such Shelf Registration
Statement to promptly become effective under the Securities Act. Any such
Registration pursuant to a Shelf Registration Request shall hereinafter be
referred to as a “Shelf Registration.” 

(b)



If on the date of the Shelf Registration Request the Company is a WKSI, then the
Shelf Registration Request may request Registration of an unspecified amount of
Registrable Securities to be sold by unspecified holders. If on the date of the
Shelf Registration Request the Company is not a WKSI, then the Shelf
Registration Request shall specify the aggregate amount of Registrable
Securities to be registered. The Company shall provide to Purchaser the
information necessary to determine the Company’s status as a WKSI upon request.

Section 3.2.2. Continued Effectiveness.  The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by Purchaser until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(a)(3) of the Securities Act and Rule 174 thereunder); and (ii) the
date as of which Purchaser no longer holds Registrable Securities  (such period
of effectiveness, the “Shelf Period”).  Subject to Section 3.2.4, the Company
shall be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Purchaser not being able to offer and sell any Registrable Securities pursuant
to such Shelf Registration Statement during the Shelf Period, unless such action
or omission is required by applicable law.

Section 3.2.3. Suspension of Registration.  If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to

7

--------------------------------------------------------------------------------

 



Purchaser, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided,  however, that the Company shall not be permitted to
exercise a Shelf Suspension more than one time during any twelve (12)-month
period for a period not to exceed sixty (60) days.  In the case of a Shelf
Suspension,  Purchaser agrees to suspend use of the applicable Prospectus in
connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above.  The
Company shall immediately notify Purchaser in writing upon the termination of
any Shelf Suspension, amend or supplement the Prospectus, if necessary, so it
does not contain any untrue statement or omission and furnish to Purchaser such
numbers of copies of the Prospectus as so amended or supplemented as
Purchaser may reasonably request.  The Company shall, if necessary, supplement
or amend the Shelf Registration Statement, if required by the registration form
used by the Company for the Shelf Registration Statement or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder or as may reasonably be requested by
Purchaser. 

Section 3.2.4. Shelf Takedown. 

(a)



At any time the Company has an effective Shelf Registration Statement with
respect to Purchaser’s Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, Purchaser may
make a written request (a “Shelf Takedown Request”) to the Company to effect a
Public Offering,  including an Underwritten Shelf Takedown, of all or a portion
of such Purchaser’s Registrable Securities that may be registered under such
Shelf Registration Statement, and as soon as practicable the Company shall amend
or supplement the Shelf Registration Statement as necessary for such purpose.

(b)



All determinations as to whether to complete any Underwritten Shelf Takedown and
as to the timing, manner, price and other terms of any Underwritten Shelf
Takedown contemplated by this Section 3.2.5 shall be determined by the
Purchaser.    

(c)



The Company shall not be obligated to take any action to effect any Underwritten
Shelf Takedown if (x) the anticipated net proceeds from the Registrable
Securities to be sold are not at least $4,375,000, or (y) a Demand Registration
was declared effective or an Underwritten Shelf Takedown requested by Purchaser
was consummated within the preceding ninety (90) days.

Section 3.3. Piggyback Registration.

Section 3.3.1. Participation.  If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of

8

--------------------------------------------------------------------------------

 



any other Persons (other than (i) a Registration under Sections 3.1 or 3.2,
(ii) a Registration on Form S-4 or Form S-8 or any successor form to such forms
or (iii) a Registration of securities solely relating to an offering and sale to
employees or directors of the Company or its subsidiaries pursuant to any
employee stock plan or other employee benefit plan arrangement), then, as soon
as practicable (but in no event less than ten (10) Business Days prior to the
proposed date of filing of such Registration Statement or, in the case of a
Public Offering under a Shelf Registration Statement, the anticipated pricing or
trade date), the Company shall give written notice (a “Piggyback Notice”) of
such proposed filing or Public Offering to Purchaser, and such Piggyback Notice
shall offer Purchaser the opportunity to register under such Registration
Statement, or to sell in such Public Offering, such number of Registrable
Securities as Purchaser may request in writing (a “Piggyback
Registration”).  Subject to Section 3.3.2, the Company shall include in such
Registration Statement or in such Public Offering as applicable, all such
Registrable Securities that are requested to be included therein within seven
(7) Business Days after the receipt from Purchaser of any such notice; provided,
 however, that if at any time after giving written notice of its intention to
register or sell any securities and prior to the effective date of the
Registration Statement filed in connection with such Registration, or the
pricing or trade date of a Public Offering under a Shelf Registration Statement,
the Company determines for any reason not to register or sell or to delay the
Registration or sale of such securities, the Company shall give written notice
of such determination to Purchaser and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities in connection with such Registration
or Public Offering (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of Purchaser
to request that such Registration or sale be effected as a Demand Registration
under Section 3.1 or an Underwritten Shelf Takedown under Section 3.2, as the
case may be, and (ii) in the case of a determination to delay Registration or
sale, in the absence of a request for a Demand Registration or an Underwritten
Shelf Takedown, as the case may be, shall be permitted to delay registering or
selling any Registrable Securities, for the same period as the delay in
registering or selling such other securities.  Purchaser shall have the right to
withdraw all or part of its request for inclusion of its Registrable Securities
in a Piggyback Registration by giving written notice to the Company of its
request to withdraw.

Section 3.3.2. Priority of Piggyback Registration.  If the managing underwriter
or underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and Purchaser in writing that, in its
or their opinion, the number of securities that Purchaser and any other Persons
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have a significant adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered, then the securities to be included in such Registration
shall be (i) first, one hundred percent (100%) of the securities that the
Company proposes to sell, and (ii) second, and only if all the securities
referred to in clause (i) have been included, the number of Purchaser’s
Registrable Securities that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect and (iii) third,
and only if all of the Registrable Securities referred to

9

--------------------------------------------------------------------------------

 



in clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Registration.

Section 3.3.3. No Effect on Other Registrations.  No Registration of Registrable
Securities effected pursuant to a request under this Section 3.3 shall be deemed
to have been effected pursuant to Sections 3.1 and 3.2 or shall relieve the
Company of its obligations under Sections 3.1 and 3.2.

Section 3.4. Lock-Up Agreements.    In connection with each Registration or sale
of Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as an
Underwritten Public Offering,  the Company agrees to cause its directors and
executive officers, if requested, to become bound by and to execute and deliver
a lock-up agreement with the underwriter(s) of such Underwritten Public Offering
restricting such directors and officers and their respective affiliated funds
from (a) transferring, directly or indirectly, any equity securities of the
Company held by such director, officer or affiliated fund or (b) entering into
any swap or other arrangement that transfers to another any of the economic
consequences of ownership of such securities during the period commencing on the
date of the final Prospectus relating to the Underwritten Public Offering  and
ending on the date specified by the underwriters (such period not to exceed
ninety (90) days plus such additional period as may be requested by the Company
or an underwriter to accommodate regulatory restrictions on the publication or
other distribution of research reports and analyst recommendations and opinions,
if applicable). 

Section 3.5. Registration Procedures.

Section 3.5.1. Requirements.  In connection with the Company’s obligations under
Sections 3.1 – 3.4, the Company shall use its reasonable best efforts to effect
such Registration and to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall: 

(a)



As promptly as practicable prepare the required Registration Statement,
 including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to Purchaser, copies of all documents prepared to
be filed, which documents shall be subject to the review of such underwriters
and Purchaser and their respective counsel, (y) make such changes in such
documents concerning Purchaser prior to the filing thereof as Purchaser, or its
counsel, may reasonably request and (z) except in the case of a Registration
under Section 3.3 not file any Registration Statement or Prospectus or
amendments or supplements thereto to which Purchaser, in such capacity, or the
underwriters, if any, shall reasonably object;

(b)



prepare and file with the SEC such amendments and post-effective

10

--------------------------------------------------------------------------------

 



amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by Purchaser with Registrable Securities covered
by such Registration Statement, (y) reasonably requested by Purchaser (to the
extent such request relates to information relating to Purchaser), or
(z) necessary to keep such Registration Statement effective for the period of
time required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

(c)



notify the Purchaser and the managing underwriter or underwriters, if any, and
(if requested) confirm such notice in writing and provide copies of the relevant
documents, as soon as reasonably practicable after notice thereof is received by
the Company (a) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective, and when the applicable Prospectus
or any amendment or supplement thereto has been filed, (b) of any written
comments by the SEC, or any request by the SEC or other federal or state
governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, (d) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects and (e) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(d)



promptly notify Purchaser and the managing underwriter or underwriters, if any,
when the Company becomes aware of the happening of any event as a result of
which the applicable Registration Statement or the Prospectus included in such
Registration Statement (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of such Prospectus or any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading, when any Issuer
Free Writing Prospectus includes information that may conflict with the
information contained in the Registration Statement, or, if for any other reason
it shall be necessary during such time period to amend or

11

--------------------------------------------------------------------------------

 



supplement such Registration Statement or Prospectus in order to comply with the
Securities Act and, as promptly as reasonably practicable thereafter, prepare
and file with the SEC, and furnish without charge to Purchaser and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus, which shall correct such misstatement or
omission or effect such compliance;

(e)



to the extent the Company is eligible under the relevant provisions of Rule 430B
under the Securities Act, if the Company files any Shelf Registration Statement,
the Company shall include in such Shelf Registration Statement such disclosures
as may be required by Rule 430B under the Securities Act (referring to the
unnamed selling security holders in a generic manner) in order to ensure that
Purchaser may be added to such Shelf Registration Statement at a later time
through the filing of a Prospectus supplement rather than a post-effective
amendment;

(f)



use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus;

(g)



promptly incorporate in a Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment such information as the managing underwriter or
underwriters and Purchaser agree should be included therein relating to the plan
of distribution with respect to such Registrable Securities; and make all
required filings of such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment as soon as reasonably practicable after being
notified of the matters to be incorporated in such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment;

(h)



furnish to Purchaser and each underwriter, if any, without charge, as many
conformed copies as Purchaser or such underwriter may reasonably request of the
applicable Registration Statement and any amendment or post-effective amendment
or supplement thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits (including those
incorporated by reference);

(i)



deliver to Purchaser and each underwriter, if any, without charge, as many
copies of the applicable Prospectus (including each preliminary Prospectus) and
any amendment or supplement thereto and such other documents as Purchaser or
such underwriter may reasonably request in order to facilitate the disposition
of the Registrable Securities by Purchaser or underwriter (it being understood
that the Company shall consent to the use of such Prospectus or any amendment or
supplement thereto by Purchaser and the underwriters, if any, in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
or any

12

--------------------------------------------------------------------------------

 



amendment or supplement thereto);

(j)



on or prior to the date on which the applicable Registration Statement becomes
effective,  use its reasonable best efforts to register or qualify, and
cooperate with Purchaser, the managing underwriter or underwriters, if any, and
their respective counsel, in connection with the Registration or qualification
of such Registrable Securities for offer and sale under the securities or “Blue
Sky” laws of each state and other jurisdiction as any Purchaser or managing
underwriter or underwriters, if any, or their respective counsel reasonably
request in writing and do any and all other acts or things reasonably necessary
or advisable to keep such Registration or qualification in effect for such
period as required by Section 3.1 or Section 3.2, as applicable, provided that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;

(k)



cooperate with Purchaser and the managing underwriter or underwriters, if any,
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters may request prior to any sale of
Registrable Securities to the underwriters;

(l)



use its reasonable best efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

(m)



make such representations and warranties to Purchaser being registered, and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in public offerings similar to the offering then being
undertaken;

(n)



enter into such customary agreements (including underwriting and indemnification
agreements) and take all such other actions as Purchaser or the managing
underwriter or underwriters, if any, reasonably request in order to expedite or
facilitate the Registration and disposition of such Registrable Securities;

(o)



obtain for delivery to Purchaser being registered and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the most recent effective date of the Registration Statement or, in the event of
an Underwritten Public Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which

13

--------------------------------------------------------------------------------

 



opinions shall be reasonably satisfactory to Purchaser or underwriters, as the
case may be, and their respective counsel;

(p)



in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to
Purchaser included in such Registration or sale, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

(q)



cooperate with each seller of Registrable Securities and each underwriter, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(r)



use its reasonable best efforts to comply with all applicable securities laws
and, if a Registration Statement was filed, make available to its security
holders, as soon as reasonably practicable, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder;

(s)



provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

(t)



use its reasonable best efforts to cause all Registrable Securities covered by
the applicable Registration Statement to be listed on each securities exchange
on which any of the Company’s equity securities are then listed or quoted and on
each inter-dealer quotation system on which any of the Company’s equity
securities are then quoted;

(u)



make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by a representative appointed by Purchaser, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by Purchaser or any such underwriter, all pertinent financial and other records
and pertinent corporate documents and properties of the Company, and cause all
of the Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably

14

--------------------------------------------------------------------------------

 



requested by any such Person in connection with such Registration Statement; 

(v)



in the case of an Underwritten Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

(w)



take no direct or indirect action prohibited by Regulation M under the Exchange
Act;  

(x)



take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any Registration complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(y)



take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.5.2. Company Information Requests.  The Company may require Purchaser
to furnish to the Company such information regarding the distribution of such
securities and such other information relating to Purchaser and its ownership of
Registrable Securities as the Company may from time to time reasonably request
in writing and the Company may exclude from such Registration or sale the
Registrable Securities of Purchaser who unreasonably fails to furnish such
information within a reasonable time after receiving such request. 
Purchaser agrees to furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.

Section 3.6. Underwritten Offerings.

Section 3.6.1. Shelf and Demand Registrations.  If requested by the underwriters
for any Underwritten Public Offering, pursuant to a Registration or sale under
Sections 3.1 or 3.2, the Company shall enter into an underwriting agreement with
such underwriters, such agreement to be reasonably satisfactory in substance and
form to each of the Company, Purchaser and the underwriters, and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof

15

--------------------------------------------------------------------------------

 



than those provided in Section 3.9 of this Agreement.  Purchaser shall cooperate
with the Company in the negotiation of the underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof, and Purchaser shall complete and execute all questionnaires, powers of
attorney and other documents reasonably requested by the underwriters and
required under the terms of such underwriting arrangements.  Purchaser shall not
be required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding Purchaser, Purchaser’s title to the Registrable Securities,
Purchaser’s intended method of distribution and any other representations to be
made by Purchaser as are generally prevailing in agreements of that type, and
the aggregate amount of the liability of Purchaser under such agreement shall
not exceed Purchaser’s proceeds from the sale of its Registrable Securities in
the offering, net of underwriting discounts and commissions but before expenses.

Section 3.6.2. Piggyback Registrations.  If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by Section
3.3 and such securities are to be distributed through one or more underwriters,
the Company shall, if requested by Purchaser pursuant to Section 3.3 and,
subject to the provisions of Section 3.3.2,  use its reasonable best efforts to
arrange for such underwriters to include on the same terms and conditions that
apply to the other sellers in such Registration or sale all the Registrable
Securities to be offered and sold by Purchaser among the securities of the
Company to be distributed by such underwriters in such Registration or
sale.  Purchaser shall be party to the underwriting agreement between the
Company and such underwriters and shall complete and execute all questionnaires,
powers of attorney and other documents reasonably requested by the underwriters
and required under the terms of such underwriting arrangements. Purchaser shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters other than representations, warranties or
agreements regarding Purchaser, Purchaser’s title to the Registrable Securities,
Purchaser’s intended method of distribution and any other representations to be
made by the Purchaser as are generally prevailing in agreements of that type,
and the aggregate amount of the liability of Purchaser shall not exceed
Purchaser’s proceeds from the sale of its Registrable Securities in the
offering, net of underwriting discounts and commissions but before expenses.

Section 3.6.3. Selection of Underwriters; Selection of Counsel.  In the case of
an Underwritten Public Offering under Sections 3.1 or 3.2, the managing
underwriter or underwriters to administer the offering shall be determined by
the Purchaser. In the case of an Underwritten Public Offering under Section 3.3,
the managing underwriter or underwriters to administer the offering shall be
determined by the Company; provided that such underwriter or underwriters shall
be reasonably acceptable to Purchaser.

Section 3.7. No Inconsistent Agreements; Additional Rights.   Neither the
Company nor any of its subsidiaries shall hereafter enter into, and neither the
Company nor any of its subsidiaries is currently a party to, any agreement with
respect to its securities that is inconsistent with the rights granted to
Purchaser by this Agreement, except for

16

--------------------------------------------------------------------------------

 



that certain Amended and Restated Shareholders and Registration Rights Agreement
(the “UFRF Agreement”) dated February 21, 2006, by and between by and between
the University of Florida Research Foundation, Inc. and the Axogen Corporation,
a subsidiary of the Company.  Without Purchaser approval, neither the Company
nor any of its subsidiaries shall enter into any agreement granting registration
or similar rights to any Person, and the Company hereby represents and warrants
that, as of the date hereof, no registration or similar rights have been granted
to any other Person other than pursuant to this Agreement and the UFRF
Agreement. 

Section 3.8. Registration Expenses.   All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
 including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA,  (ii) all
fees and expenses in connection with compliance with any securities or “Blue
Sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system,  (viii) all reasonable fees and
disbursements of one legal counsel for the Purchaser, (ix) any reasonable fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, (x) all fees and expenses incurred in connection with the
distribution or Transfer of Registrable Securities to or by a Purchaser or its
Permitted Transferees in connection with a Public Offering,  (xi) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration or sale,  (xii) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties) and (xiii) all expenses related to the
“road show” for any Underwritten Public Offering, including the reasonable
out-of-pocket expenses of Purchaser and underwriters, if so requested.  All such
expenses are referred to herein as “Registration Expenses”.  The Company shall
not be required to pay any fees and disbursements to underwriters not
customarily paid by the issuers of securities in an offering similar to the
applicable offering, including underwriting discounts and commissions and
transfer taxes, if any, attributable to the sale of Registrable Securities.

Section 3.9. Indemnification.    

Section 3.9.1. Indemnification by the Company.  The Company shall indemnify and
hold harmless, to the full extent permitted by law, Purchaser, each shareholder,
member, limited or general partner of Purchaser, each shareholder, member,
limited or

17

--------------------------------------------------------------------------------

 



general partner of each such shareholder, member, limited or general partner,
each of their respective Affiliates, officers, directors, shareholders,
employees, advisors, and agents and each Person who controls (within the meaning
of the Securities Act or the Exchange Act) such Persons and each of their
respective Representatives from and against any and all losses, penalties,
judgments, suits, costs, claims, damages, liabilities and expenses, joint or
several (including reasonable costs of investigation and legal expenses and any
indemnity and contribution payments made to underwriters ) (each, a “Loss” and
collectively “Losses”) arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which such Registrable Securities are registered or sold under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or any other disclosure document produced by
or on behalf of the Company or any of its subsidiaries including any report and
other document filed under the Exchange Act, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any violation or alleged violation by the Company
or any of its subsidiaries of any federal, state, foreign or common law rule or
regulation applicable to the Company or any of its subsidiaries and relating to
action or inaction in connection with any such registration, disclosure document
or other document or report; provided, that Purchaser shall not be entitled to
indemnification pursuant to this Section 3.9.1 in respect of any untrue
statement or omission contained in any information relating to Purchaser
furnished in writing by Purchaser to the Company specifically for inclusion in a
Registration Statement and used by the Company in conformity therewith (such
information “Selling Stockholder Information”).  This indemnity shall be in
addition to any liability the Company may otherwise have.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of Purchaser or any indemnified party and shall survive the Transfer of
such securities by Purchaser and regardless of any indemnity agreed to in the
underwriting agreement that is less favorable to Purchaser.  The Company shall
also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties.

Section 3.9.2. Indemnification by the Purchaser.  Purchaser agrees (severally
and not jointly) to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors and officers and each Person who controls the
Company (within the meaning of the Securities Act or the Exchange Act) from and
against any Losses resulting from (i) any untrue statement of a material fact in
any Registration Statement under which such Registrable Securities were
registered or sold under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein) or (ii) any omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of a Prospectus or preliminary

18

--------------------------------------------------------------------------------

 



Prospectus, in light of the circumstances under which they were made) not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission is contained in Purchaser’s Selling Stockholder
Information.  In no event shall the liability of Purchaser hereunder be greater
in amount than the dollar amount of the proceeds from the sale of its
Registrable Securities in the offering giving rise to such indemnification
obligation, net of underwriting discounts and commissions but before expenses,
less any amounts paid by Purchaser pursuant to Section 3.9.4 and any amounts
paid by Purchaser as a result of liabilities incurred under the underwriting
agreement, if any, related to such sale.     

Section 3.9.3. Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it forfeits substantive legal rights by reason of such delay or
failure) and (ii) permit such indemnifying party to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
 however, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (i) the indemnifying party has agreed in writing to pay such
fees or expenses, (ii) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (iii) the indemnified party has
reasonably concluded (based upon advice of its counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, or (iv) in the
reasonable judgment of any such Person (based upon advice of its counsel) a
conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person).  If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action without the consent of the indemnified
party.  No indemnifying party shall consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
without the prior written consent of such indemnified party. If such defense is
not assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent, but such consent may not be unreasonably withheld.  It is understood
that the indemnifying party or parties shall not, except as specifically set
forth in this Section 3.9.3, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or

19

--------------------------------------------------------------------------------

 



parties, (y) an indemnified party has reasonably concluded (based on the advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

Section 3.9.4. Contribution.  If for any reason the indemnification provided for
in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party  or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in Section
3.9.1 and Section 3.9.2), then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations.  In connection with any
Registration Statement filed with the SEC by the Company, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 3.9.4 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 3.9.4.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.  The amount paid or
payable by an indemnified party as a result of the Losses referred to in
Sections 3.9.1 and 3.9.2 shall be deemed to include, subject to the limitations
set forth above, any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 3.9.4, in connection
with any Registration Statement filed by the Company, Purchaser shall not be
required to contribute any amount in excess of the dollar amount of the proceeds
from the sale of its Registrable Securities in the offering giving rise to such
indemnification obligation, net of underwriting discounts and commissions but
before expenses, less any amounts paid by Purchaser pursuant to Section 3.9.2
and any amounts paid by Purchaser as a result of liabilities incurred under the
underwriting agreement, if any, related to such sale.  If indemnification is
available under this Section 3.9, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 3.9.1 and 3.9.2 hereof
without regard to the provisions of this Section 3.9.4.  The remedies provided
for in this Section 3.9 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.

20

--------------------------------------------------------------------------------

 



Section 3.10. Rules 144 and 144A and Regulation S.   The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of Purchaser,
make publicly available such necessary information for so long as necessary to
permit sales that would otherwise be permitted by this Agreement pursuant to
Rule 144, Rule 144A or Regulation S under the Securities Act, as such rules may
be amended from time to time or any similar rule or regulation hereafter adopted
by the SEC), and it will take such further action as Purchaser may reasonably
request, all to the extent required from time to time to enable Purchaser to
sell Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of Purchaser, the Company will deliver to Purchaser a written statement
as to whether it has complied with such requirements and, if not, the specifics
thereof.

Section 3.11. Existing Registration Statements.   Notwithstanding anything
herein to the contrary and subject to applicable law and regulation, the Company
may satisfy any obligation hereunder to file a Registration Statement or to have
a Registration Statement become effective by a specified date by designating, by
notice to Purchaser, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be, and is, amended or, subject
to applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify Purchaser as selling
stockholders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement.  To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements, by or at a specified time and
the Company has, in lieu of then filing such Registration Statements or having
such Registration Statements become effective, designated a previously filed or
effective Registration Statement as the relevant Registration Statement for such
purposes, in accordance with the preceding sentence, such references shall be
construed to refer to such designated Registration Statement, as amended or
supplemented in the manner contemplated by the immediately preceding sentence.

ARTICLE IV





MISCELLANEOUS

Section 4.1. Authority;  Effect.   Each party hereto represents and warrants to
and agrees with each other party that the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party and do

21

--------------------------------------------------------------------------------

 



not violate any agreement or other instrument applicable to such party or by
which its assets are bound.  This Agreement does not, and shall not be construed
to, give rise to the creation of a partnership among any of the parties hereto,
or to constitute any of such parties members of a joint venture or other
association.  The Company and its subsidiaries shall be jointly and severally
liable for all obligations of each such party pursuant to this Agreement.

Section 4.2. Notices.   Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and (i)
delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

If to the Company to:

 

AxoGen, Inc.
13631 Progress Blvd., Suite 400

Alachua, Florida 32615
Attention: General Counsel
Telephone: (386) 462-6800
Facsimile: (386) 462-6801
Email: gfreitag@axogeninc.com

 

With a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, Pennsylvania 19103-7300

Attention: Fahd M.T. Riaz, Esq.
Telephone: 215.656.3316

Facsimile: 215.606.2069
Email: Fahd.Riaz@dlapiper.com

 

If to Purchaser, to:

Essex Woodlands Fund IX, L.P.

21 Waterway Avenue, Suite 225

The Woodlands, TX 77380

Attn: Richard Kolodziejcyk, Chief Financial Officer

rkolodziejcyk@ewhv.com

Office: (281) 364-8338

Fax: (281) 364-9755

 

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Three Embarcadero Center



22

--------------------------------------------------------------------------------

 



San Francisco, CA 94111

Attention: Thomas  Holden

thomas.holden@ropesgray.com 

Office: (415) 315-2355

Fax:  (415) 315-4823

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier.  Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

Section 4.3. Termination and Effect of Termination.   This Agreement shall
terminate upon the date on which Purchaser no longer holds any Registrable
Securities, except for the provisions of Sections 3.9 and 3.10, which shall
survive any such termination.  No termination under this Agreement shall relieve
any Person of liability for breach or Registration Expenses incurred prior to
termination.  In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 3.9 hereof shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.

Section 4.4. Permitted Transferees.   The rights of Purchaser hereunder may be
assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of Purchaser.  Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 4.4 will be effective unless the Permitted Transferee to
which the assignment is being made, if not the Purchaser, has delivered to the
Company a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement.  A Permitted Transferee to whom rights are
transferred pursuant to this Section 4.4 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 4.4. 

Section 4.5. Remedies.   The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder.  The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be

23

--------------------------------------------------------------------------------

 



entitled to specific performance of the obligations of the other parties hereto
and, in addition, to such other equitable remedies (including preliminary or
temporary relief) as may be appropriate in the circumstances.  No delay of or
omission in the exercise of any right, power or remedy accruing to any party as
a result of any breach or default by any other party under this Agreement shall
impair any such right, power or remedy, nor shall it be construed as a waiver of
or acquiescence in any such breach or default, or of any similar breach or
default occurring later; nor shall any such delay, omission nor waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

Section 4.6. Amendments.   This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.  This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and Purchaser.  Each such amendment, modification, extension or
termination shall be binding upon each party hereto.  In addition, each party
hereto may waive any right hereunder by an instrument in writing signed by such
party. 

Section 4.7. Governing Law.   This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 4.8. Consent to Jurisdiction.   Each party to this Agreement, by its
execution hereof,  (i) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of New York for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof,  (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise.  Notwithstanding the foregoing, to the extent that any party hereto
is or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in

24

--------------------------------------------------------------------------------

 



clause (i) above.  Notwithstanding the foregoing, any party to this Agreement
may commence and maintain an action to enforce a judgment of any of the
above-named courts in any court of competent jurisdiction.  Each party hereto
hereby consents to service of process in any such proceeding in any manner
permitted by New York law, and agrees that service of process by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 4.2 hereof is reasonably calculated to give actual notice.

Section 4.9. WAIVER OF JURY TRIAL.   TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTIES HERETO THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

Section 4.10. Merger; Binding Effect, Etc.  This Agreement constitutes the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective heirs,
representatives, successors and permitted assigns.  Except as otherwise
expressly provided herein,  neither Purchaser nor any other party hereto may
assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.

Section 4.11. Counterparts.   This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

Section 4.12. Severability.   In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not

25

--------------------------------------------------------------------------------

 



invalidate, render unenforceable or otherwise affect any other provision hereof.

Section 4.13. No Recourse.   Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and Purchaser covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of Purchaser or of any Affiliate or assignee thereof, as such, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of Purchaser or any current or future member of Purchaser or any
current or future director, officer, employee, partner or member of Purchaser or
of any Affiliate or assignee thereof, as such, for any obligation of
Purchaser under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 [Signature pages follow]

 



26

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

 

Company:

AxoGen, Inc.

 

 

 

 

By:  ______________________________

 

Name: Greg Freitag

Title:  Chief Financial Officer, General Counsel & VP Business Development 

 

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

 

Purchaser:

Essex Woodlands Fund IX, L.P.

By:  Essex Woodlands Fund IX-GP, L.P., its General Partner

By: Essex Woodlands IX, LLC, its General Partner

 

 

 

By:  ______________________________

 

Name:
Title: Manager

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT B

 

EXCLUDED COMPANIES (SECTION 4.6(b))

 

Endologix, Inc.

Entellus Medical, Inc.

Bioventus LLC

Oraya Therapeutics Inc.

480 Biomedical, Inc.

Arsenal Medical, Inc.

Endgenitor Technologies, Inc.

Christel House International

Essex Woodlands Fund IX, L.P. and its affiliates, other than its portfolio
companies and its investment advisers.

 

--------------------------------------------------------------------------------